HUGHES, J.,
dissenting.
It seems clear to me that the defendant is immune from suit on just such a case as is made here by the plaintiff.'
Time was of the essence of the contract between the parties. The plaintiff failed to perform. And to permit it to recover on parol proof of what it claims to have done after its written contract has terminated, is permitting it to charge the defendant on a contract to pay a commission which is not in writing.
For this sole reason, I am unable to concur in the judgment of affirmance.